Title: James Penn (for Archibald Robertson) to Thomas Jefferson, 27 May 1815
From: Penn, James,Robertson, Archibald
To: Jefferson, Thomas


          sir,  Lynchburg, May 27th 1815
          In the absence of Mr Robertson I have opended your Letter and made the enquiry requested. Fortunately I found a Gentleman in Town, who was going on to the north, with whom I have exchanged $1400 Treasury notes for bank bills, these you can have by Sending down Mr Goodman to morrow. In the exchange I was compeled to take Several notes which are not very current here, though very good, of this circumstance you will apprise Mr Goodman, or  Probably he might not receive them.
          very respectfully Yr Mo Obt srvtJ Penn
        